Citation Nr: 0700889	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-38 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility on September 12, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) James A. Haley Veteran's Hospital in 
Tampa, Florida.

In June 2005, the veteran testified during a hearing before 
the undersigned at the RO.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2006).


FINDING OF FACT

The veteran's severe back pain on September 12, 2002, was not 
of such nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.


CONCLUSION OF LAW

The requirements for eligibility for payment or reimbursement 
of emergency medical treatment received in a non-VA facility 
on September 12, 2002, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-17.1005 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

While, in this case, a VCAA notice was provided after the 
initial adjudication, the timing deficiency was remedied by 
readjudication of the claim after the notice was issued.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.


II.  Analysis

The veteran seeks payment or reimbursement for emergency 
services rendered for non-service-connected conditions in a 
non-VA facility on September 12, 2002, under 38 U.S.C.A. § 
1725 and 38 C.F.R. §§ 17.1000-1002.

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

        (1)  The emergency services were provided in a 
hospital emergency department or a similar facility 
providing emergency care;
        
        (2) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical 
attention for the initial evaluation and treatment would 
have been hazardous to life or health;
        
        (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent 
layperson;
        
        (4) The care beyond the initial emergency 
evaluation and treatment was for a continued medical 
emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or 
other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran;
        
        (5) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished 
and had received medical services under 38 U.S.C. 
Chapter 17 within two years before the non-VA emergency 
treatment;
        
        (6) The veteran is financially liable to the non-VA 
provider of the emergency treatment;
        
        (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency 
treatment;
        
        (8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case 
of an accident or work-related injury; and
        
        (9) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728, which applies primarily to 
emergency treatment for a service-connected disability. 
(Eligibility under § 1728 is neither claimed nor 
apparent from the record.)
        
38 C.F.R. § 17.1002.

Primarily at issue in this case is the second element, and in 
particular, whether the treatment provided on September 12, 
2002, was on an emergent basis.

The facts of this case are not in dispute.  On September 12, 
2002, the veteran experienced severe pain in his back.  He 
called VA's Triage unit, complaining of increasing pain in 
his bilateral hips, low back, and during bowel movements.  He 
was advised to go to the nearest emergency room, and to 
contact VA within 24 hours.  Records show that the veteran 
agreed to go to the nearest emergency room with a friend.  
Upon presenting himself at the emergency room, the veteran 
reported low back pain of two weeks' duration, which had 
increased frequently during the past four months.  He 
described the pain as sharp, intermittent, and associated 
with spasms.  The veteran also reported paresthesia of the 
left foot of three months' duration, but neither incontinence 
nor weakness of the lower extremities.  X-rays were taken, 
and the veteran was given a drug injection to help relieve 
his pain.

In June 2005, the veteran testified that he drove himself to 
the nearest hospital on September 12, 2002, which was less 
than two miles from his house.  He testified that, even 
though he had pain, he was able to drive.  He could not drive 
to VA facilities in Orlando or in Tampa because each facility 
was more than an hour's drive; the veteran considered it too 
risky to drive such distances while experiencing severe pain.

The James A. Haley Veteran's Hospital denied payment or 
reimbursement for the emergency medical treatment rendered on 
September 12, 2002, because a prudent layperson would not 
have reasonably viewed the visit as an emergency, or thought 
that a delay in seeking immediate attention would have been 
hazardous to life or health; and VA facilities were feasibly 
available to provide the care.

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 
the Veterans Millennium Health Care and Benefits Act, also 
defines emergency services.  See 38 C.F.R. § 17.1002(b).  
Although certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

While it may be true that the veteran's service-connected 
post-traumatic stress disorder (PTSD) might have impaired his 
judgment at the time, the evidence does not reflect that the 
veteran's condition was of such a nature that any delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  In fact, the veteran's acute symptoms 
were of two weeks' duration, and the veteran failed to seek 
immediate medical attention.  Moreover, the veteran's severe 
pain did not prevent him from driving himself to the nearest 
hospital.

Although the veteran was advised to have a friend take him to 
the nearest emergency room due to complaints of increasing 
pain in his bilateral hips, low back, and during bowel 
movements, only his complaints of low back pain are shown by 
the contemporaneous treatment records from the emergency 
room.  There is no indication that any delay in seeking 
immediate medical attention would have been, in the judgment 
of a prudent layperson, hazardous to life or health, even if 
the veteran's back pain had increased in severity on 
September 12, 2002, as described.  Accordingly, one of the 
requisite criteria set forth above is not met.  38 U.S.C.A. 
§ 1725(b).


ORDER

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility on September 12, 2002, is 
denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


